COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-071-CV


WILLIAM LEE MITCHELL                                               APPELLANT

                                              V.

PAUL JOHNSON                                                         APPELLEE

                                          ------------

           FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      On April 28, 2008, we sent appellant a letter stating that this court was

concerned that it may not have jurisdiction over this appeal because the

appealed February 6, 2008 Order on Motion on Summary Judgment does not

dispose of all parties and, therefore, does not appear to be a final, appealable

judgment. We abated the appeal on May 14, 2008 so that appellant could



      1
          … See T EX. R. A PP. P. 47.4.
attempt to finalize the judgment through nonsuit, severance, or other

appropriate procedure. We stated in the order that if we did not receive a

supplemental record showing the finality of the order on or before June 13,

2008, we would dismiss the appeal for want of jurisdiction.

      We have not received any correspondence from the parties since the date

of the abatement order, nor have we been provided with a copy of any

subsequent order from the trial court that would render the summary judgment

order final and appealable. A judgment entered without a conventional trial on

the merits is final “if and only if either it actually disposes of all claims and

parties then before the court, regardless of its language, or it states with

unmistakable clarity that it is a final judgment as to all claims and all parties.”

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192–93 (Tex. 2001) (emphasis

added); see Wright v. Pino, 163 S.W.3d 259, 263 (Tex. App.—Fort Worth

2005, no pet.). The Order on Motion on Summary Judgment in this case does

not specifically dispose of appellant’s claims against “Does 1, 2, and 3,” nor

does it state that it is final as to all claims and parties.

      Because the Order on Motion on Summary Judgment is not a final,

appealable order, we dismiss this appeal for want of jurisdiction. See T EX. R.

A PP. P. 42.3(a), 43.2(f); T EX. C IV. P RAC. & R EM. C ODE A NN. § 51.014 (Vernon




                                          2
Supp. 2007); Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 355 (Tex.

2001).




                                              PER CURIAM

PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: July 17, 2008




                                    3